Citation Nr: 1331928	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  05-25 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left eye condition, to include as secondary to service-connected right leg deep vein thrombosis.  

2.  Entitlement to an initial compensable disability rating for right leg deep vein thrombosis (DVT).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied compensation for right leg DVT under 38 U.S.C.A. § 1151 and any other related conditions, to include a left eye condition.  The Veteran filed a notice of disagreement (NOD) with this determination in February 2005, and timely perfected his appeal in August 2005.

In December 2007, the Board denied the Veteran's claim of compensation for right leg DVT under 38 U.S.C.A. § 1151 and any other related conditions, to include a left eye condition.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim.  The Court issued a June 2009 Order vacating the December 2007 Board decision, and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

In October 2009, the Board remanded the Veteran's claim for further examination.  In an August 2011 decision, the Board granted compensation for right leg DVT under 38 U.S.C.A. § 1151, and residuals therefrom.  

Subsequently, in an October 2011 rating decision, the RO granted compensation for right leg DVT under 38 U.S.C.A. § 1151, and assigned a noncompensable disability rating, effective June 7, 2004.   Additionally, the RO deferred the issue of entitlement to compensation for a left eye condition.   The Veteran filed a NOD with the rating assigned for his right leg DVT in January 2012, and timely perfected his appeal in September 2012.  

In an April 2012 Supplemental Statement of the Case, the RO again denied service connection for a left eye condition, claimed as a residual of service-connected right leg DVT. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2012). 

A. Deep Vein Thrombosis

The Veteran contends that his right leg DVT is worse than the noncompensable disability evaluation assigned.  The Veteran was last given a VA examination in January 2010 in order to establish the severity of his service-connected right leg DVT.  In a November 2011 statement, the Veteran reported problems with standing and walking any distance.  He also noted aching and swelling of his leg.  Additionally, he stated that he wore compression stockings.  In the January 2012 NOD, the Veteran's representative noted that the Veteran suffered from intermittent edema, pain, and fatigue of the leg.  Additionally, the Veteran submitted multiple lay statements discussing the severity of his right leg condition and how it has affected his daily activities.  

In this particular case, the January 2010 VA examination is too remote in time to address the current severity of the Veteran's service-connected right leg DVT.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his right leg DVT.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

B. Left Eye Condition 

The Veteran contends that his left eye conditions are a result of his service-connected right leg deep vein thrombosis.

The Veteran was afforded an eye disability VA examination in November 2011.  The examiner diagnosed the Veteran with glaucoma suspect and cataract nuclear.  After examining the Veteran, the VA examiner concluded that the Veteran's glaucoma suspect was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Glaucoma suspect was also not caused or aggravated by his military service.  The examiner noted that there was no significant nexus.  Additionally, the examiner stated that the Veteran's glaucoma suspect was less likely than not proximately due to or the result of the Veteran's service connected DVT, as there was no significant nexus that could be established.  However, the examiner failed to state a clear rationale for the etiology opinions given in reference to the Veteran's glaucoma suspect.  The Board notes that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

Additionally, the examiner concluded that the Veteran's cataracts are less likely than not incurred in or cause by the claimed in-service injury, event, or illness, or the result of the Veteran's service connected DVT, as cataracts are strictly age related progression of crystalline lens.  However, the examiner failed to state whether the Veteran's cataracts were aggravated by his service-connected right leg DVT.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Additionally, the Veteran's representative submitted evidence that showed that cataracts were not just an age related condition.  He stated that cataracts could also be caused by injury, which changes the tissue make up of the eye lens.  

The Veteran submitted a June 2012  private ophthalmology clinic record.  The Veteran complained of intermittent blurred vision in his left eye occurring one to three times a month, lasting less than 10 minutes.  These episodes apparently started in 1994, after he suffered a pulmonary embolism.  The physician concluded that he did not detect any pathology on examination to explain the Veteran's symptoms; ocular migraine would be a possibility.   

Without further clarification, the Board is without medical expertise to determine the onset and/or etiology of the Veteran's left eye conditions, to include glaucoma suspect, cataracts, or ocular migraines. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, an additional VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A remand is also necessary to obtain any outstanding VA and private medical records.  The evidence of record shows that the Veteran was receiving ongoing VA and private treatment for his right leg deep vein thrombosis and left eye condition.  Because it appears that there may be outstanding VA and private medical records that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his right leg deep vein thrombosis and left eye condition.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After the foregoing, schedule the Veteran for a VA examination to determine whether any of his current eye conditions, to include glaucoma suspect, cataract nuclear, or ocular migraines, are related to his active service or service-connected right leg deep vein thrombosis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be performed, and all findings should be reported in detail. 

The examiner should address the following:

A. Diagnose the Veteran's current left eye conditions. 

B. For each left eye condition diagnosed, provide an opinion as to whether it is at least as likely as not that such condition is related to his active military service.

C. Further, provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed eye conditions were caused by his service-connected deep vein thrombosis.  

Additionally, the examiner should state whether it is at least as likely as not that the Veteran's diagnosed eye conditions were aggravated (permanently worsened) by his service-connected deep vein thrombosis.

Please specifically address whether there was any increase in severity of the Veteran's diagnosed eye conditions that were proximately due to or the result of the Veteran's service-connected deep vein thrombosis, and not due to the natural progress of the Veteran's diagnosed eye conditions. 

In rendering these opinions, the examiner must review the Veteran's service treatment records, VA and private treatment records, the November 2011 VA examination report, the articles discussing cataracts and ocular migraines, lay statements, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Additionally, the Veteran should be scheduled for a new VA examination to determine the current level of severity of his service-connected right leg deep vein thrombosis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided.

The examiner should discuss the current severity of the Veteran's right leg deep vein thrombosis, with particularity to the criteria for the diagnostic code.  Specifically, the examiner should state whether the Veteran's right leg deep vein thrombosis displays massive board-like edema with constant pain at rest; persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration; persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; or asymptomatic palpable or visible varicose veins.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

